Citation Nr: 0515321	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Basic eligibility for the receipt of nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from September 8, 1943, 
to November 17, 1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to pension benefits.

In November 2003, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

The appellant did not serve in the active military, naval or 
air service for at least 90 days during a period of war and 
was not discharged from service due to disability.


CONCLUSION OF LAW

The appellant does not meet the threshold service eligibility 
requirements for the receipt of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  The VCAA 
redefines VA's duty to assist, enhances the duty to notify 
claimants about the information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well-grounded.  The VCAA does not affect matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as is the case here.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

A veteran is defined as a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a nonservice-connected disability which is not the 
result of willful misconduct, but only where the veteran has 
the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 
3.3, 3.314(b).  A veteran meets the necessary service 
requirements if he served in active military, naval or air 
service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In this case, the 
Adjutant General of the Army, both in February 1944 and in 
March 1945, certified that the appellant entered "active 
service" on September 8, 1943, and was discharged on 
November 17, 1943.  The Adjutant General noted that the 
appellant had enlisted in the "Enlisted Reserve Corps" on 
November 2, 1942.  The veteran received an honorable 
discharge.  The appellant disputes that his active service 
started on September 8, 1943, and has both testified and 
submitted written statements that he remembers beginning his 
active duty in November 1942.  

The Board recognizes that the appellant is a "veteran" for 
VA purposes.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
However, his period of active service was not for 90 days and 
the appellant was not discharged or released from service for 
a service-connected disability.  The Board notes that the 
veteran was hospitalized during service from October 19, 
1943, to November 17, 1943, with a diagnosis of 
psychoneurosis, mixed, anxiety state, and neurasthenia.  It 
was determined at that time to have existed prior to service 
and not aggravated during service.  In a November 1946 rating 
decision, the RO denied service connection for such 
disability, stating that it was not incurred in service or 
aggravated beyond the natural progress of the disease 
process. 

Based upon the particular facts in this case, the appellant 
has not met one of the four requirements to be entitled to 
pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  
There is no indication that the service information pertinent 
to the claimant is incorrect and service department 
verification of service indicates that the appellant did not 
serve for 90 days during a period of war or that he was 
discharged due to a service-connected disability.  Id.  In 
sum, the appellant's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits, based on the reasons laid out above.  Id.  

The Board notes the discharge documents that list the 
veteran's active service as from November 1942 to November 
1943.  One document specifically directs that the dates 
listed should include active duty in the Enlisted Reserve 
Corps, a period which is not active duty or active military 
service for purposes of eligibility for pension benefits.  
The determinative fact is the notification by the Adjutant 
General that the veteran's active service began on September 
8, 1943.

A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
appellant's service does not meet the criteria described 
above, he does not meet the basic eligibility requirements 
for nonservice-connected pension and the claim must be denied 
based on a lack of entitlement under the law.  Id.

The Board notes that it appreciated the appellant's testimony 
at the November 2003 hearing and regrets that a more 
favorable determination could not be made.


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.



_________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


